UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14339 THERAGENICS CORPORATION® (Exact name of registrant as specified in its charter) Delaware 58-1528626 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5203 Bristol Industrial Way Buford, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 271-0233 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x As of November 4, 2011 the number of shares of $0.01 par value common stock outstanding was 33,990,537. THERAGENICS CORPORATION TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Earnings for the three and nine months ended September 30, 2011 and September 30, 2010 3 Condensed Consolidated Balance Sheets – September 30, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and September 30, 2010 5 Condensed Consolidated Statement of Shareholders’ Equity for the nine months ended September 30, 2011 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II. OTHER INFORMATION 22 ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 22 ITEM 6. EXHIBITS 23 SIGNATURES 24 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (Amounts in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, REVENUE Product sales $ License and fee income COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Amortization of purchased intangibles Research and development Loss on sale of equipment 2 72 4 EARNINGS FROM OPERATIONS NON-OPERATING INCOME/(EXPENSE) Interest income 39 27 69 Interest expense (166 ) (257 ) (529 ) (796 ) Other 1 - 4 49 (126 ) (230 ) (403 ) (678 ) EARNINGS BEFORE INCOME TAX Income tax expense NET EARNINGS $ NET EARNINGS PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE SHARES: Basic Diluted The accompanying notes are an integral part of these statements. 3 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share data) ASSETS September 30, (Unaudited) December 31, CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Trade accounts receivable, less allowance of $2,753 in 2011 and $2,413 in 2010 Inventories Deferred income tax asset Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Intangible assets, net Other assets 85 80 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Trade accounts payable $ $ Accrued salaries, wages and payroll taxes Short-term borrowings Income taxes payable 8 Other current liabilities TOTAL CURRENT LIABILITIES Long-term borrowings Deferred income taxes Decommissioning retirement liability Other long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, authorized 100,000 shares of $0.01 par value, issued and outstanding, 33,974 in 2011 and 33,651 in 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive gain (loss) ) 12 TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 4 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes (213 ) (768 ) Provision for allowances Share-based compensation Change in fair value of interest rate swaps (98 ) Decommissioning retirement liability 43 40 Loss on sale of equipment 4 Changes in assets and liabilities: Accounts receivable (545 ) (2,819 ) Inventories (2,857 ) (2,106 ) Prepaid expenses and other current assets 52 Trade accounts payable Accrued salaries, wages and payroll taxes Income taxes payable Other current liabilities 18 Other 81 (98 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases and construction of property and equipment (1,683 ) (7,988 ) Proceeds from sale of property and equipment 36 6 Purchases of marketable securities (10,147 ) (13,885 ) Maturities of marketable securities Proceeds from sales of marketable securities Net cash used by investing activities (4,672 ) (19,069 ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment of borrowings (2,500 ) ) Employee stock purchase plan 44 - Retirement of common stock (14 ) - Net cash used by financing activities (2,470 ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS $ ) $ ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW DISCLOSURE: Interest paid $ $ Income taxes paid $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Liability for property and equipment acquired $ 90 $ The accompanying notes are an integral part of these statements. 5 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) (Amounts in thousands) Common Stock Accumulated Number of Par Value Additional Paid-in Retained other comprehensive Shares Amount Capital Earnings gain (loss) Total BALANCE, December 31, 2010 $ 12 $ Issuance of restricted shares 3 (3 ) - - - Employee stock purchase plan 33 1 43 - - 44 Share-based compensation - Other comprehensive loss - ) ) Shares retired (8 ) - ) - - ) Net earnings for the period - BALANCE, September 30, 2011 $ ) $ The accompanying notes are an integral part of these statements. 6 THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) NOTE A - BASIS OF PRESENTATION AND DESCRIPTION OF BUSINESS The accompanying unaudited interim condensed consolidated financial statements reflect the consolidated operations of Theragenics Corporation and its wholly-owned subsidiaries.All material intercompany accounts and transactions have been eliminated.The terms "Company", "we", "us", or "our" mean Theragenics Corporation and all entities included in our consolidated financial statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial reporting and the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) and, therefore, do not include all information and footnote disclosures normally included in our annual consolidated financial statements. To prepare financial statements in accordance with GAAP, we must make certain estimates and judgments that affect the reported amounts of assets, liabilities, revenues, and expenses, and the related disclosure of contingent assets and liabilities at the date of the financial statements.Actual amounts may differ from these estimated amounts.In our opinion, these interim financial statements include all adjustments (including normal recurring accruals) considered necessary for a fair presentation. Our consolidated results of operations for the interim periods presented herein are not necessarily indicative of the results that may be expected for a full year.These interim financial statements and notes should be read in conjunction with our audited consolidated financial statements and notes for the year ended December 31, 2010 included in the Form 10-K Annual Report that we filed with the SEC. We are a medical device company serving the surgical products and cancer treatment markets, operating in two business segments. Our surgical products business consists of wound closure, vascular access, and specialty needle products.Wound closure includes sutures, needles, and other surgical products.Vascular access includes introducers, guidewires, and related products.Specialty needles include coaxial, biopsy, spinal and disposable veress needles, access trocars, and other needle based products.Our surgical products segment serves a number of markets and applications, including among other areas, interventional cardiology, interventional radiology, vascular surgery, orthopedics, plastic surgery, dental surgery, urology, veterinary medicine, pain management, endoscopy, and spinal surgery.Our brachytherapy business manufactures, markets and distributes “seeds” used primarily in the minimally invasive treatment of localized prostate cancer.Our brachytherapy product line includes our palladium-103 TheraSeed® device and the iodine-125 based devices I-Seed and OncoSeed™, all of which are used primarily in the minimally invasive treatment of localized prostate cancer. NOTE B –RECENTLY ISSUED ACCOUNTING STANDARD In June 2011, the Financial Accounting Standards Board (“FASB”) issued an accounting standards update that eliminates the current option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity.Under this statement, we can elect to present the total of comprehensive income, the components of net income, and the components of other comprehensive income in a single continuous statement of comprehensive income or in two separate but consecutive statements.This statement will be effective for us in our first quarter 2012 Form 10-Q and will be applied retrospectively to all prior periods presented. NOTE C –FINANCIAL INSTRUMENTS AND FAIR VALUE Financial Instruments We are exposed to certain risks relating to our ongoing business operations. We manage our interest rate risk using interest rate swaps associated with outstanding borrowings under our credit agreement as our interest rates have floating rates based on LIBOR.Our interest rate swaps are intended to convert a portion of our floating rate debt to a fixed rate.We do not use interest rate swaps for speculative or trading purposes, and we hold no other derivative financial instruments other than interest rate swaps.Our interest rate swaps are recorded as liabilities at fair value on our condensed consolidated balance sheets.We enter into interest rate swaps that are designed to hedge our interest rate risk but are not designated as “hedging instruments”, as defined under guidance issued by the FASB.Changes in the fair value of these instruments are recognized as interest expense on our condensed consolidated statements of earnings.The counterparty to our interest rate swaps is the lender under our credit agreement.Accordingly, we are exposed to counterparty credit risk from this financial institution. We entered into interest rate swaps based on our relationship with this financial institution as our lender and on their credit rating and the rating of their parent company. We continue to monitor our counterparty credit risk. 7 THERAGENICS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (Unaudited) A roll forward of the notional value of our interest rate swaps for the nine months ended September 30, 2011 is as follows (in thousands): Balance, December 31, 2010 $ New contracts - Matured contracts ) Balance, September 30, 2011 $ The location and fair value of our derivative financial instruments not designated as hedging instruments in our condensed consolidated balance sheets were as follows (in thousands): Type Maturity Balance Sheet Location September 30, December 31, Interest rate swaps June 2012 Other current liabilities $
